Citation Nr: 0714059	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a disability 
manifested by pain of multiple joints other than the neck and 
back.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for a skin and nail 
disability, including as a result of exposure to herbicides.

6.  Entitlement to service connection for a disability 
manifested by coughing blood.

7.  Entitlement to service connection for a prostate 
disability.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for a stomach 
disability.

12.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board notes that it remanded the veteran's claims in 
February 2006 for the purpose of providing him with a hearing 
before a member of the Board as he requested.  The veteran 
was scheduled for a Travel Board hearing in September 2006, 
at which he failed to appear.  After the certification of 
this appeal and while the scheduling of a hearing was 
pending, the RO developed and adjudicated a different claim 
for service connection for hepatitis C filed by the veteran 
in February 2005.  In developing this new claim, the RO 
obtained outpatient treatment records from the VA Medical 
Center in Birmingham, Alabama, for the period of November 
2003 through January 2006.  A review of these treatment 
records indicate that they pertain to some of the veteran's 
claims presently before the Board.  The RO, however, failed 
to consider this evidence in the context of the issues on 
appeal.  Having failed to consider this new evidence, the 
Board cannot do so without a written waiver from the veteran, 
which it does not have.  Thus, a remand is in order.  See 
38 C.F.R. § 20.1304 (c) (2006).  

Prior to readjudicating the veteran's claims, it should be 
ensured that all of the VA treatment records have been 
obtained.  The Board notes that the first treatment record of 
November 2003 indicates the veteran was seen for follow-up.  
Thus, there clearly exists earlier treatment records that 
have not been obtained.  On remand, any outpatient VA 
treatment records prior to November 2003 should be requested 
and obtained from the VA Medical Center in Birmingham, 
Alabama

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's outpatient treatment 
records from the VA Medical Center in 
Birmingham, Alabama, for treatment provided 
from 2002 to November 2003, and since January 
2006, for the claimed disabilities.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



